Citation Nr: 1537806	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from January 1999 to January 2005.  This included active duty from June 2000 to August 2000 and from January 2003 to March 2004 with service in Qatar, Bahrain, and Iraq from February 2003 to February 2004, for which he received the Combat Infantryman Badge.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim included issues of service connection for a left shoulder disability; a low back disability; an acquired psychiatric disorder, to include a nervous condition and adjustment disorder; and for a positive purified protein derivative (PPD) test.  The Board denied service connection for a positive PPD test in November 2011 and remanded the remaining issues.  In February 2014, the Board denied service connection for a low back disability and an acquired psychiatric disorder, and remanded the issue of service connection for a left shoulder disability for further development.


FINDING OF FACT

The evidence of record does not show that the Veteran has a current left shoulder disability that was incurred in or resulted from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this case, required notice was provided in a November 2005 letter as well as a July 2008 letter, which explained the U.S. Court of Appeals for Veteran's Claims' decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Because this claim was readjudicated, most recently in an August 2012 Supplemental Statement of the Case (SSOC), after full notice was provided to the Veteran, any inadequacies of the November 2005 letter are not prejudicial.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records and VA medical records have been obtained.

VA was unable to obtain certain service treatment records.  In such cases, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In June 2006, VA notified the Veteran that the National Personnel Records Center and the VA Records Management Center reported that they are unable to locate his service medical records and that future efforts to locate them would be futile.  Additionally, he was instructed to provide any documents that could substitute for service treatment records and that relate to his disability during service.  Moreover, the Board notes that, in this case, the Veteran's asserted in-service injury and medical problems are not at issue.

Additionally, by attempting to obtain VA treatment records after December 2013 for a left shoulder disability and by scheduling the Veteran for a VA examination of the left shoulder, to which the Veteran failed to report, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's February 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In May 2014, VA medical records reflecting treatment since December 2013 of the Veteran's left shoulder were requested from VA Medical Center (VAMC) Gainesville.  If no records existed, a negative response was requested.  A letter from VAMC Lake City was received on May 19, 2014, stating that no responsive medical records existed.  In July 2014, the Veteran was contacted telephonically regarding the VA medical treatment records from December 2013 to the present.  The Veteran stated that he had not been to a VA hospital in years, so there were no treatment records for this time period.  He also updated his contact information so that returned mail could be mailed to his new address.  There is no evidence of any returned mail since his address was updated in July 2014.

A VA examination was scheduled for the Veteran in October 2014, to which the Veteran failed to report.  He was contacted telephonically on November 13, 2014, when he stated that he had tried to cancel his previous examination but had not been able to do so.  The Veteran was informed that VA would schedule another examination and that failure to report again would result in his claim being rated without the benefit of an examination, which would likely have an impact on the outcome.  Another VA examination was scheduled for December 2014, to which the Veteran failed to report again.  There is no evidence of any statement from the Veteran providing good cause as to why he failed to report.

Where, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.655.




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  As noted in his DD Form 214 for the service period of January 2003 to March 2004, the Veteran was awarded a Combat Infantryman Badge, reflecting that he had combat service.

Furthermore, because the Veteran served in Qatar, Bahrain, and Iraq from February 2003 to February 2004, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).

Examples of medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed disability and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id. at 9.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a left shoulder disability.

The Veteran contends that he injured his left shoulder in 2003 while deployed when he attempted to physically restrain somebody, which is reflected in a May 2006 social work report (see VBMS, Medical Treatment Record - Government Facility entry 9/5/06, VA treatment record dated 5/12/06, p. 3-4) as well as a December 2011 Disability Benefits Questionnaire (DBQ) (see VBMS, VA Examination entry 12/13/11, Disability Benefits Questionnaire dated 12/13/11, p. 8).  In the DBQ, the Veteran further stated that when he went to grab somebody with his arm, "it kind of felt like a popping" and felt like an aching pain in the middle of the shoulder, although he did not think it actually dislocated.  The Veteran stated that he did not seek treatment at the time as he was deployed and did not know if he ever sought treatment for it after active duty.  He asserted that he experienced left shoulder pain with physical activity, overhead lifting, pushing, and swinging.

The Veteran also submitted five lay statements from family and friends in June and July 2006.  His parents and a family friend stated that the Veteran was in good physical condition prior to deployment, that he experienced a great deal of physical trauma, and that he has been suffering from severe and frequent pain in his left shoulder.  Two servicemembers with whom the Veteran was deployed stated that they witnessed the Veteran having left shoulder pain during and subsequent to deployment.

As discussed above, almost all of the Veteran's service treatment records were unobtainable.  However, there is no evidence of record contrary to the Veteran's assertions that he injured his left shoulder while deployed.  Therefore, based upon the Veteran's contentions, which are corroborated by the lay statements provided by his fellow servicemembers, the Board finds that the Veteran incurred a left shoulder injury and experienced left shoulder problems as asserted while in service.  See 38 U.S.C.A. § 1154(b); see also O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

VA treatment records include complaints of left shoulder pain.  In a February 2006 VA treatment record, it was noted that the Veteran had no myalgia but noted arthralgia in his left shoulder, which was more of a stiffness, not severe, and not caused by trauma.  See VBMS, Medical Treatment Record - Government Facility entry 9/5/06, VA treatment record 2/17/06, p. 6-7.  Furthermore, a physical examination revealed that all joints had full range of motion (ROM) with no pain or contractures.  No diagnosis was made regarding his left shoulder.  Although it appears an x-ray was scheduled, no follow-up x-ray report is of record.  In a May 2006 social work report, the Veteran reported significant pain when making a sweeping motion with his arm and shoulder.  See id., VA treatment record dated 5/12/06, p. 3-4.

In a December 2011 VA examination DBQ, the examiner stated that the Veteran had at that time or had had a shoulder and/or arm condition, specifically a left shoulder strain which the Veteran reported was diagnosed in active duty.  The examiner conducted initial ROM measurements, during which the Veteran showed no objective evidence of painful motion.  Rather, the Veteran was able to perform the testing and demonstrated no limitations in ROM of the shoulder and arm.  The Veteran also did not have located tenderness or pain on palpation of the joints, soft tissue, or biceps tendon of either shoulder and had normal muscle strength.  Tests for rotator cuff conditions also were negative.

The Board acknowledges the Veteran's contention that his in-service left shoulder injury is related to a current left shoulder disability.  The Board notes that the Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the determination of whether the Veteran has a clinically ascertainable left shoulder disability and what the nature or etiology of any such disability might be is one that is medical in nature and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such disability.

The evidence does not demonstrate that the Veteran has a diagnosis of a current chronic disability.  Generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, VA has attempted to ascertain the nature and etiology of any claimed left shoulder problem but has been unable to do so as a result of the Veteran's failure to report to his scheduled VA examinations.

As the Veteran served in Qatar, Bahrain, and Iraq during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The evidence of record only depicts complaints of left shoulder pain with a report of an in-service diagnosis of left shoulder strain by the Veteran.  The record does not reflect a chronic left shoulder disability existing for six months or more.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4).

Furthermore, the Veteran in this case has consistently asserted that he has a left shoulder disability as a result of an in-service left shoulder injury and that the left shoulder symptoms began at the time of that injury.  The Veteran does not assert a multisymptom illness, such as fibromyalgia, as defined in 38 C.F.R. § 3.317.  Rather, he asserts an in-service injury to a specific body part which resulted in localized pain.

Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C.A. § 1117.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  The record does not establish that the Veteran's asserted pain is the result of any disability, diagnosed or undiagnosed.  Again, the Veteran has frustrated VA's attempts to obtain information as to whether the Veteran has a current left shoulder disability, which is critical to his service connection claim, by not reporting to his scheduled VA examinations.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current left shoulder disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left shoulder disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


